Exhibit 10.1 [form10_q.htm]
 
 
AMENDMENT NO. 1 TO THE
EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective
this July 10, 2008, amends that certain Employment Agreement, dated December 28,
2007, by and between America West Resources, Inc. (the “Employer”) and Alexander
H. Walker III (“Executive”).


WHEREAS, the Employer and Executive have agreed to make certain changes to the
Employment Agreement;


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1. Section 3.A of the Employment Agreement is hereby amended in its entirety and
replaced with the following:


“A. Capacity.  The Executive shall serve in the capacity of Secretary of the
Employer.  The Executive shall perform the duties ordinarily expected of as a
Secretary and shall also perform such other duties consistent therewith as the
Board of Directors of the Employer shall, from time to time, reasonably
determine.”
 
 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.
 

 
America West Resources, Inc.
                   
By:
/s/ BRIAN RODRIGUEZ
 
Name:
Brian Rodriguez
 
Title:
Chief Financial Officer
                   
/s/ ALEXANDER H. WALKER III
 
Alexander H. Walker III

